1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 INTELLIWORKS DEVELOPMENT,
 8 INC.,

 9          Plaintiff-Appellant,

10 v.                                                           NO. 30,757

11 MICHAEL JANICKE,

12          Defendant-Appellee.

13 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
14 Mary L. Marlowe, District Judge

15 Tal Young P.C.
16 Steven Tal Young
17 Albuquerque, NM

18 for Appellant

19   Silva, Saucedo & Gonzales, P.C.
20   Barbara J. Koenig
21   Christopher Saucedo
22   Albuquerque, NM

23 for Appellee

24                                 MEMORANDUM OPINION

25 KENNEDY, Judge.
1       Summary affirmance was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary affirmance has been filed, and the time for doing

3 so has expired. AFFIRMED.

4       IT IS SO ORDERED.




5
6                                       RODERICK T. KENNEDY, Judge

7 WE CONCUR:


8
9 JAMES J. WECHSLER, Judge



10
11 MICHAEL D. BUSTAMANTE, Judge




                                           2